t c memo united_states tax_court cornelius allen and amye j allen petitioners v commissioner of internal revenue respondent docket no 30963-14l filed date ps requested an appeals hearing after receiving a notice_of_intent_to_levy for their taxable_year the irs appeals_office determined to proceed with collection of ps' unpaid federal_income_tax for that year and ps petitioned for review of that determination r moved for summary_judgment on the grounds that ps are not entitled to challenge their underlying tax_liability and have raised no other issue regarding r's determination r claims that ps cannot challenge their underlying tax_liability for because they received a notice_of_deficiency for that year and also failed to raise the merits of their liability at their appeals hearing held ps' denial of receipt of a notice_of_deficiency presents a genuine question of material fact sufficient to require denial of r's motion held further ps' claim that the settlement officer who conducted their appeals hearing refused to consider their underlying liability and would not discuss the issue raises a genuine question of material fact regarding the adequacy of the opportunity provided to ps to challenge their liability and thus provides an additional ground for denial of r's motion zakeya l brookins for petitioners halvor r melom and kim-khanh thi nguyen for respondent memorandum opinion halpern judge this collection_due_process cdp case is before us to review a determination by the internal_revenue_service irs appeals_office to proceed with collection by levy of petitioners' unpaid federal_income_tax for respondent has moved for summary_judgment on the grounds that petitioners are not entitled to challenge their underlying tax_liability and have raised no other issue regarding respondent's determination we will deny respondent's motion unless otherwise stated all section references are to the internal_revenue_code in effect at all relevant times summary adjudication summary_judgment expedites litigation it is intended to avoid unnecessary and expensive trials it is not however a substitute for trial and should not be used to resolve genuine disputes over issues of material fact e g 88_tc_794 the moving party has the burden of showing the absence of a genuine issue of material fact e g 134_tc_13 for these purposes we afford the party opposing the motion the benefit of all reasonable doubt and we view the material submitted by both sides in the light most favorable to the opposing party that is we resolve all doubts as to the existence of an issue of material fact against the movant e g 398_us_144 pa coal ass'n v babbitt 63_f3d_231 3d cir 636_f2d_1141 n 7th cir 98_tc_383 appeals hearing sec_6320 and sec_6330 provide a taxpayer the right to notice and the opportunity for an appeals hearing before the commissioner can collect unpaid taxes by means of a lien or levy against the taxpayer's property at that hearing the taxpayer can challenge the existence or amount of his or her underlying tax_liability for any period only if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioners requested an appeals hearing after receiving a notice_of_intent_to_levy for their taxable_year on november settlement officer linda dirma held a teleconference with petitioners' attorney zakeya l brookins respondent's arguments respondent advances two separate and independent reasons petitioners cannot challenge their underlying tax_liability for they received a statutory_notice_of_deficiency and they failed to properly raise the merits of that liability during the cdp hearing because the validity of each of respondent's legal arguments turns on the resolution of disputed questions of fact we will deny his motion for summary_judgment petitioners' receipt of a notice_of_deficiency respondent's first argument does not entitle him to summary_judgment because petitioners deny having received a notice_of_deficiency for therefore petitioners' receipt of such a notice presents a genuine question of material fact see garrett v commissioner tcmemo_2015_228 respondent claims that petitioners admitted having received a notice_of_deficiency in their request for a cdp hearing when they stated we have not had another opportunity to disagree and dispute the deficiency_notice respondent argues that b y asserting they disagreed with the notice_of_deficiency for taxable_year petitioners implicitly admitted that they received it unlike respondent we view petitioners' statement of dispute with the notice_of_deficiency as ambiguous that statement need not be read as an admission of having received the notice petitioners may have meant to express their disagreement not with the notice_of_deficiency as such but instead with the liability asserted in the notice moreover any inference that might be drawn from petitioners' statement of dispute with the notice_of_deficiency is outweighed by their unambiguous claim in response to respondent's motion for summary_judgment that they have not had an opportunity to challenge their underlying liability in this case therefore we conclude that petitioners' receipt of a notice_of_deficiency for their tax_year presents a genuine question of material fact the adequacy of petitioners' opportunity to challenge their underlying liability as noted respondent argues that even if petitioners did not receive a notice_of_deficiency for they cannot challenge their liability for that year because they did not properly raise the issue in their cdp hearing sec_301 although respondent's motion for summary_judgment refers to evidence of the mailing of a notice_of_deficiency to petitioners respondent does not explicitly invoke the presumption that items mailed were received by the addressee instead respondent relies on petitioners' alleged admission of receipt in any event petitioners' denial of receipt would be sufficient to rebut the presumption and raise a genuine issue of material fact for the reasons stated in garrett v commissioner tcmemo_2015_228 f q a-f3 proced admin regs provides in seeking tax_court review of a notice_of_determination the taxpayer can only ask the court to consider an issue including a challenge to the underlying tax_liability that was properly raised in the taxpayer's cdp hearing our jurisdiction under sec_6330 is limited to reviewing determinations made by the irs appeals_office and as we explained in 129_tc_107 if an issue is never raised at the hearing it cannot be a part of the appeals officer's determination but cf 131_tc_197 regarding sec_6330 verification issues moreover merely requesting consideration of an issue is insufficient to properly raise it in a cdp hearing the regulations further provide an issue is not properly raised if the taxpayer fails to request consideration of the issue by appeals or if consideration is requested but the taxpayer fails to present to appeals any evidence with respect to that issue after being given a reasonable opportunity to present such evidence sec_301_6330-1 q a-f3 proced admin regs see also gentile v commissioner tcmemo_2013_175 at aff'd 592_fedappx_824 11th cir according to respondent petitioners failed to submit any evidence to settlement officer dirma with respect to their underlying liability moreover respondent alleges that ms brookins expressly admitted that petitioners could not raise the issue of their underlying liability in the appeals hearing in a declaration attached to petitioners' response to respondent's motion for summary_judgment however ms brookins claims that t he settlement officer refused to consider the underlying liability and would not discuss the issue therefore the parties apparently disagree on whether settlement officer dirma provided petitioners with a reasonable opportunity to present evidence regarding their underlying tax_liability the adequacy of the opportunity provided to petitioners to challenge their tax_liability is also a genuine issue of material fact that requires denial of respondent's motion for the reasons explained above we conclude that petitioners' receipt of a notice_of_deficiency for their taxable_year and the adequacy of the opportunity provided at the appeals hearing to challenge their tax_liability for that year present genuine questions of material fact to be decided at trial consequently we will deny respondent's motion for summary_judgment an order will be issued denying respondent's motion for summary_judgment
